Exhibit 23.1 ALBERT WONG& CO. CERTIFIED PUBLIC ACCOUNTANTS Room 701A, Nan Dao Commercial Building 359-361 Queen's Road Central Hong Kong Tel : 2851 7954 Fax: 2545 4086 ALBERT WONG B.Soc., Sc., ACA., LLB., CPA(Practising) October 13, 2010 China Equity Platform Holding Group Limited Room 1506-1509 Rongchao Landmark, 4028 Jintian Road Futian District, Shenzhen, Peoples' Republic of China 518026 CHINA EQUITY PLATFORM HOLDING GROUP LIMITED — FORM F-1 Dear Sirs, As independent registered public accountants, we hereby consent to the inclusion in the Form F-1 Amendment 2 (to be filed on or around October 15, 2010) for the three years ended March 31, 2010, 2009 & 2008 of our Report to the Stockholders and Board of Directors of China Equity Platform Holding Group Limited dated April 26, 2010 on the financials statements of the Group as at March 31, 2010, 2009 & 2008 and the statement of operations, stockholders' equity and cash flows for the three years ended March 31, 2010, 2009 & 2008. Yours truly, Albert Wong & Co. Certified Public Accountants Hong Kong
